Citation Nr: 0947723	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic paranoid schizophrenia.

2.  Entitlement to service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1976 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The claim was remanded in February 2008 for further 
development and is again before the Board for appellate 
review.

The issue of entitlement to service connection for chronic 
paranoid schizophrenia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1979 rating decision denied entitlement to 
service connection for chronic paranoid schizophrenia.  In 
the absence of a timely appeal, that decision is final.

2.  The evidence submitted since the February 1979 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for chronic paranoid schizophrenia, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1979 rating decision is final.  New and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for chronic paranoid schizophrenia.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA informed the Veteran of how disability 
evaluations and effective dates are assigned in March 2008.

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided 
with this information in November 2004 and March 2008 
correspondence.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, to include exhaustive attempts to obtain Social 
Security Administration records.  The Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim by presenting pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
claim to reopen.  See 38 C.F.R. § 3.159(c).




Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006). 

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for chronic paranoid schizophrenia in a February 
1979 rating decision because there was evidence that paranoid 
schizophrenia preexisted service and was not aggravated by 
active duty service.  Therefore, for evidence to be new and 
material, it must contain competent nexus evidence relating 
the Veteran's chronic paranoid schizophrenia to active duty 
service.

The Veteran submitted a statement from his treating 
psychiatrist in December 2008.  The psychiatrist noted that 
the Veteran suffers from chronic paranoid schizophrenia and 
is severely disabled.  The psychiatrist stated that the 
Veteran's first episode of schizophrenia was in 1976, 
approximately two weeks after he started boot camp.  He also 
noted that he strongly supported the Veteran's application 
for disability compensation.  As this opinion presents a 
nexus between the Veteran's disability and his active duty 
service, it qualifies as new and material evidence relevant 
to the claim.  Thus, the Board reopens the claim of 
entitlement to service connection for chronic paranoid 
schizophrenia.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for chronic paranoid 
schizophrenia.

REMAND

The RO did not find the opinion by the Veteran's treating 
psychiatrist to be new and material evidence.  Thus, the case 
has not yet been considered by the RO on the merits.  In 
light of the decision reached above, this case is remanded to 
the RO to comply with the due process requirements of law.  
Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

The Board also finds that there may be treatment records that 
are highly relevant to the Veteran's claim that have not yet 
been associated with the claims file.  The Veteran should 
also be provided with an opportunity for an examination.

The examiner should be informed of the following medical 
background presented in the service treatment records.  At 
the appellant's May 1976 enlistment examination he denied a 
history of psychiatric problems.  The appellant was 
hospitalized ten days after beginning his term of active 
duty.  His medical board notes that immediately following 
enlistment into the Navy, the Veteran became increasingly 
anxious, disorganized, suspicious, hallucinative, with 
mounting anxiety, insomnia, impaired concentration and 
organization to his behavior.  The appellant also noted 
auditory hallucinations in the form of voices talking to him, 
with him, and about him.  He noted moodiness, suspiciousness, 
and an odd coincidental occurrence that he related 
specifically to himself in an autistic manner.  He began 
laughing for no apparent reason, and as his behavior declined 
in a gross fashion, he was referred to the neuropsychiatric 
service at a naval hospital for admission.  At the time of 
admission, the Veteran reported a history of psychiatric 
treatment for the same condition prior to enlistment.  The 
psychiatrist noted that the Veteran was hospitalized between 
January and March 1976 in a psychiatric facility in 
Morristown, Ohio where he noted symptoms identical to those 
describes above.  He was treated with antipsychotic 
medications at that time and during service.

The Veteran has denied ever being in Morristown, Ohio.  The 
record shows, however, that he received treatment at 
Morristown Memorial Hospital and Greystone Park Psychiatric 
Hospital for a number of years.  See June 2000 discharge 
summary from St. Clare's Hospital.  Both hospitals are 
located in New Jersey.

The Veteran submitted a record from Greystone Park 
Psychiatric Hospital noting that he was a patient there 
beginning in 1977.  The treatment records, however, are not 
in the claims file.  There is a note that the records were 
"partially" shredded, but there is a possibility that some 
records are still available.  Further, no attempt was made to 
obtain records from Morristown Memorial Hospital, New Jersey, 
especially for the period between January and March 1976.

The Veteran provided VA authorization to obtain records from 
St. Clare's Hospital, and inpatient records were obtained in 
April 2009.  The records, however, note that the Veteran was 
also an outpatient at St. Clare's Behavioral Health 
Center/Morristown (Esther Dutton Counseling Center).  Those 
records are also absent from the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, 
provide him with Forms 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
any treatment for chronic paranoid 
schizophrenia.  The Veteran should be 
invited to provide either 

1)  treatment records from Morristown 
Memorial Hospital, 100 Madison Avenue, 
Morristown, New Jersey 07962, especially 
between January and March 1976; all 
available treatment records from 
Greystone Park Psychiatric Hospital, 59 
Koch Avenue, Morris Plains, New Jersey 
07950-4400, reference file # 00 33 65; 
outpatient records from St. Clare's 
Behavioral Health Center, 50 Morris 
Avenue, Denville, New Jersey 07834-1735; 
and treatment records from Esther T. 
Dutton Counseling Center, 3 Schuyler 
Place, Morristown, New Jersey 07960; 

OR, 

2) signed authorization forms for VA to 
obtain these records on his behalf.  The 
RO should then take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  After completion of all of the 
foregoing the RO should schedule the 
Veteran for an examination with a 
psychiatrist or psychologist.  The claims 
folder and a copy of this REMAND are to be 
provided to the examiner for review in 
conjunction with the examination, to 
include any newly obtained medical 
records.  After an examination and a 
thorough review of the record, the 
examiner is asked to opine as to the 
following: 1) did the Veteran's chronic 
paranoid schizophrenia exist before 
service? 2) if so, is it at least as 
likely as not, i.e., at least a 50/50 
chance, that his chronic paranoid 
schizophrenia was aggravated during active 
duty service, beyond the natural course of 
the disorder; or, were the Veteran's in-
service symptoms simply a manifestation of 
his preexisting disorder?  A complete 
rationale explaining the reasons for these 
opinions offered must be provided.  If an 
opinion cannot be reached without resort 
to speculation, then the examiner must so 
state and explain why he or she cannot 
reach an opinion without speculation.  The 
examiner must specifically comment on the 
December 2008 opinion by Dr. M. 
Ranganathan.

3.  The AMC is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for chronic paranoid 
schizophrenia.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


